Curia, per Sutherland, J.
It is admitted that the note for $1546 06, given by Waite to Leggett, on the 4th of July, 1806, was erroneously dated on the 4th of July, *197*1804; and that, deducting from the account of Leggett against Waite, the interest which has been charged upon the note as accruing from 1804 to 1806, he has been overpaid to the amount of $63 62, including interest, for which the verdict was found; and the question is, whether, under the circumstances, this money can be recovered back? It appears from the evidence, that when Waite gave the note in question, Leggett gave him a receipt for it, correctly dated on the 4th of July, 1806 ; and it is contended, that inasmuch as he then had in his possession the means of ascertaining the true date of the note, he is chargeable with knowledge of that fact; and that the payments made by him are to be considered as voluntarily made, with a full knowledge that he was paying more than he was legally bound to pay. That he knew the true date of the note, may be conceded. But the evidence clearly shows that he did not know, that in the calculation made by Leggett or his attorney of the mount due, they had considered the note as having been given in 1804, instead of 1806, and had cast the interest accordingly. The last payment made by Waite, was on the 25th of February, 1820; and Mr. Wendell testifies, that subsequent to that day, Waite was furnished, as is clearly to be inferred for the first time, with a statement of the demands of Leggett containing charges and credits; that upon receiving the.statement, he pointed out the mistake in the date of the note, and alleged that he had been erroneously charged with two years interest' upon it; and that allowing for that error, he had overpaid Leggett; and refused to pay the balance then claimed from him. So far, then, from having voluntarily paid the interest for these two years, he did not know that the note had been erroneously dated, or that Leggett had made a mistake in his calculations, until the last payment. He knew he was indebted to Leggett in a large amount, and gave him a bond and warrant of attorney by way of security for the sum alleged to be due, without asking for the items, and without any statement having been furnished to him. The whole course of the transaction shows, that the judgment bond *was not considered by the parties as a final and con-*198elusive liquidation of the amount due. The bond was given in January, 1807, and the judgment was soon after entered up. But in 181.8, an omission which operated in favor of Waite, was discovered and corrected. Indeed it was not contended, on the argument, that Waite was concluded by the judgment. The objection to the action was put exclusively on the ground of a voluntary payment. In all the cases cited by the defendant’s counsel, the money which was sought to be recovered back, was paid with a full knowledge that it ought not to be paid. 1 Esp. N. P. Cas. 84, 279 ; 2 Esp. N. P. C. 546, 728 ; 2 East, 469. [1]
Hew trial denied.

 It is well settled, as a general principle, that where a man pays money without any legal obligation to do so, under a mistake of fact, and without the means of ascertaining the truth, or if he be induced to pay it, under false representations, he may recover it back. Potter v. Everett, 2 Hall, 252.
Money erroneously paid by one party to another, in mutual ignorance of facts, which, if known,- would have prevented the payment, may be recovered back in an action of assumpsit Burr v. Vedder, 3 Wen. 412.
So money paid by mistake. Franklin Bank v. Raymond, 3 Wen, 69.
A voluntary payment, made under a mistake as to facts, may be recovered in assumpsit for money had and received, such as money paid on an incorrect computation of interest. Boyer v. Pach, 2 Denio. 107.
Where money is paid by mistake, it must be a mistake of fact, to entitle the parly to sustain an action to recover. Mowatt v. Wright, 1 Wen. 355.
Where there is no fraud or mistake in matter of fact, if the law was mistaken, the rule applies, that ignorantia juris non excused. An error of fact takes place, either where some fact which really exists, is unknown, or some fact is supposed to exist which really does not exist; but where a person is truly acquainted with the existence or non-existence of facts, but is ignorant of the legal consequences, he is under an error of law. Ib.
The cases, founded on mistake, seem to rest on this principle; that if parties, believing that a certain state of things exist, come to an agreement with such belief for its basis, on discovering their mutual error, they are remitted to their original rights; but where money is paid on a claim of right, made in good faith, and the party paying, acts with as full knowledge of the facts as the party receiving them, although the demand was unfounded, the payment cannot be recovered, notwithstanding the facts shouldjprove to be different from what they were believed to be by the party receiving, but not different from what the party paying supposed they were. In such case, ho who pays the money will be considered as giving it to whom he pays it; as making it his, and closing the transaction. Ib.
*198-1The lapse of time in bringing a suit to correct a mistake, though brougnt within the time prescribed by the statute of limitations, will be taken into consideration. Ib. New York Digest, vol. 3, p. 531, Nos. 10, 12, 13, 14, 15, 16, 17, 18.
An action for money had and received, lies to recover back money paid on an execution upon a judgment, which was afterward reversed. Clark v. Finney, 6 Cow. 28T; Maghee v. Kellogg, 24 Wen. 32. Ib. p. 532, No. 22.
Assumpsit for money had and received, was held to lie where, on a settlement and delivering up of a bond and mortgage, the obligor was credited with a year’s interest, which had not been paid. Tinslar v. May, 8 Wen. 661. Ib. p. 534, No. 41.
Money paid in advance, on account of services to be performed, may be recovered back, in case of non-performance, in an action for money had and received. Wheeler v. Board, 12 J. R. 363.
' And the defendant is not bound to show a performance of the agreement on his part, hut the plaintiff must prove a non-performance. Ib. Ib. p. 535, Nos. 50, 51.